AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November |, 1987)
Roy Arturo Sanchez-Flores Case Number: 2:19-mj-11159

Jo Anne Tyrell

 

 

 

 

 

 

 

 

Defendant's Attorney __.
Re i eg
REGISTRATION NO. 91028298 ey i e ')
THE DEFENDANT: | | et
pleaded guilty to count(s) 1 of Complaint | Li 28 2019
CL) was found guilty to count(s) A ——— \
after a plea of not guilty. SOUTHS est Lf po
Accordingly, the defendant is adjudged guilty of such count(s), which invove the following of

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
LC] The defendant has been found not guilty on count(s)
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

ra
PATIME SERVED Oo days

Assessment: $1 of WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

- United States Attorney of any material change in the defendant's economic circumstances.

Monday, October 28, 2019
Date of Imposition of Sentence

 

DUSM HONORABLE RUTH BRRMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 2:19-mj-11159
